GOLDTHWAITE, J.
The rejected evidence was offered for the purpose of showing that Parkman bought the slave for Tredwell. It was requisite for the plaintiff to show further, that the effect of the purchase was to vest the title in him so as to be the subject of sale under this execution; but this could not be done until after it was ascertained that the purchase was made in the manner offered to be shown. It seems to us that the conversations had between Parkman and Tredwell previous to the sale, were competent evidence to ascertain the intention and object of the purchase by the former; and in this view, the evidence should have been admitted. Whether it would have been sufficient for the purpose, after the declarations were before the jury, is a matter which could not be known when they were rejected. It is not seriously mooted by the counsel for the defendant in error, that such evidence was competent; but the objection now urged against it is, that the court should, at the time, have been informed what the declarations were which the plaintiff proposed *881to give evidence of. It is possible that the party may not have known the precise extent of the evidence which he expected to derive from the witness; but he certainly had a right to ask what was said respecting the contemplated sale, and whether Parkman admitted that he had received funds from Tredwell for the purpose of purchasing the slave. We only state this as illustrative to show that the party has the right to examine the witness, although he may not be able to state what the witness will answer. He offers a witness with the object in view of obtaining evidence of a particular kind; and this is all that is necessary to be stated previous to the examination.
We think there was error in rejecting the evidence offered; and for that, the judgment is reversed, and the cause remanded.